Citation Nr: 1400874	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple joint degenerative joint disease.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) secondary to a personal assault.


REPRESENTATIVE

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty for training from November 1981 to March 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a January 2007 rating decision of the VA Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied entitlement to service connection for degenerative joint disease of the joints and PTSD.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

The appellant was afforded a Travel Board hearing in March 2009 before the undersigned sitting at Pittsburgh, Pennsylvania.  The transcript is of record.  The case was remanded for further development in September 2009.

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the appellant injured any joint during a period of active duty for training or inactive duty training .

2.  Multiple joint degenerative joint disease of multiple joints was not shown during active duty for training.


CONCLUSION OF LAW

Degenerative joint disease of multiple joints was not incurred in or aggravated by active duty for training or inactive duty training.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the appellant in September 2005, February 2007 and thereafter of information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board acknowledges that a VA examination was not performed with respect to the claim for multiple joint degenerative joint disease.  VA's duty to assist includes providing a medical examination when indicated to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79, 83-86 (2006).  

Here, however, as discussed below, the evidence does not establish any in-service event or symptoms that would entitle the appellant to the benefit sought.  As such, no VA examination is necessary.  The Board finds no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for degenerative joint disease of multiple joints is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

Factual Background and Legal Analysis

On examination in September 1981 for entrance onto active duty for training, the appellant's musculoskeletal system, spine, and upper and lower extremities were evaluated as normal.  The appellant's service treatment records reflect no complaints, treatment or references to any joint or musculoskeletal injury or complaint.  

A claim of entitlement to service connection for degenerative joint disease/arthritis was received in August 2005.  The appellant indicated that she had been treated for arthritis between December 1981 and December 1982.

Subsequently received were private records dating from 1998 showing that the appellant was afforded a physical examination in July 2005 by Michael Platto, M.D.  She reported a history of pain the base of the neck since 2004.  She also described pain in her left shoulder and back, with radiating pain to the left elbow.  She reported achy pain over both knees that were injured while in the Marine Corps.  It was reported that magnetic resonance imaging (MRI) in May 2005 disclosed minimal spondylitic lumbar changes, and mild bilateral neural foraminal narrowing that those levels.  Following examination, the impressions included cervical and lumbar degenerative joint disease, probable fibromyalgia, and bilateral knee pain that was felt to be related to some mild underlying degenerative joint disease, chondromalacia patella or to a fibromyalgia-type syndrome.  It was noted that the appellant was obese as she stood five feet four inches and weighed 200 pounds.  It was opined that obesity could be contributing to the appellant's pain syndrome. 

On private examination in August 2005, the appellant further complained of left hand pain and numbness.  Following examination, the impressions included those as cited above, as well as left hand pain and numbness - may be developing left carpal tunnel syndrome.  Subsequent VA, private and Social Security records reflect continuing complaints, treatment and references in this regard.

The appellant presented testimony on personal hearing in March 2009 to the effect that she had multiple joint arthritis involving the elbows, hands, ankles and low back.  She stated that she had injured her back while shooting on the rifle range during boot camp sometime between November 1981 and March 1982.  The appellant testified that she her back and ankles were treated while stationed at Parris Island for which she had been placed on light duty for approximately two weeks.  She related that arthritis was first diagnosed in 2004.

Under 38 U.S.C.A. § 101(24), if an application relates to a period of active duty for training, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred in or aggravated during that time frame.  In this case although the appellant now claims that multiple joint arthritis, including back and ankle disability, is related to injury she sustained in boot camp or during some part of active training, there is no documentation in the record that corroborates these assertions.  Records from her period of training between November 1981 and March 1982 reflect that she was never seen for any joint-related injury or disease.  Moreover, even if it is conceded that she did sustain trauma to the back or other joints during active training, there is no evidence of any continuing residuals of such in the years after discharge from active duty for training.  Therefore, chronicity of claimed inservice symptomatology is not established.  38 C.F.R. § 3.303.  

The evidence further preponderates against finding that a lumbar or other joint disability, to include arthritis, was incurred during active duty for training.  There is no evidence that the appellant sustained an injury while performing inactive duty training.  Indeed, there is no indication of any pertinent disability whatsoever until 2005, more than two decades after discharge from active duty for training, and more than 15 years after her release from service.  

It is further relevant to note that the appellant herself has testified that a lumbar disorder was not diagnosed until 2004.  No physician in the record has ascribed any current joint or musculoskeletal disorder to any incident of military service.  Under the circumstances, service connection must be denied on the basis that neither joint injury nor degenerative joint disease was shown during training, and was not clinically demonstrated until many years thereafter. See 38 U.S.C.A. §§ 1101(24) 106, 1131; 38 C.F.R. §§ 3.102, 3.303.

In considering the appellant's history and testimony as detailed above, the Board finds that the appellant is competent to provide evidence about what symptoms she experienced during active duty for training and over the ensuing years. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Given that she has provided no evidence of any continuing evidence of arthritis for more than 20 years after discharge from training, the credibility of her report is highly suspect.  The most probative and credible evidence of record demonstrates no link between multiple joint degenerative joint disease and her active duty for training and/or inactive duty training.

Under the circumstances, the Board finds that the preponderance of the evidence is against finding that multiple joint degenerative joint disease/arthritis is related to the appellant's military service.  Hence, service connection must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for multiple joint degenerative joint disease is denied.


REMAND

The appellant asserts and has presented testimony to the effect that she has posttraumatic stress disorder  as the result of sexual assault, including rape, initially by one or two servicemember recruiters and subsequently by another service member on two separate occasions during her tour of active duty for training between November 1981 and March 1982. 

Initially, the Board observes that it does not appear that the appellant has been provided a fully compliant VCAA notification letter for service connection of PTSD based on personal assault.  In Gallegos v. Peake, 22 Vet.App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that the RO must inform the claimant that she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence.  Examples of such include but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

The Court further stated that a claimant must also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under 38 C.F.R. § 3.304(f)(3).  Evidence of such stressors include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Additionally, VA must assist the claimant in the submission of alternative sources of evidence by providing additional time for the claimant to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the claimant's behalf. Id at 335-336.  The instant matter requires that the RO provide full notification in this regard as outlined by the Court in Gallegos.

The appellant was afforded an examination for PTSD purposes by a VA clinical psychologist in July 2013.  The examiner found that the appellant did not have symptomatology consistent with the diagnosis of PTSD, and that the full constellation of symptoms and a Criterion A stressor was not shown in this case.  The examiner noted that the appellant had been diagnosed with a schizoaffective disorder in 2006 following VA psychological evaluation and testing and this diagnosis was continued.  The Board observes, however, that the record is replete with private and VA findings of PTSD that the examiner did not address or explain why they were being rejected.  As such, the Board finds that there is a substantial conflict in the evidence and findings such that an examination by a VA board-certified psychiatrist is warranted.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Finally, the Board takes this opportunity to note that in light of the Clemons doctrine, the issue of entitlement to service connection for posttraumatic stress disorder has been expanded to include any diagnosed psychiatric disorder.   Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.) 

Accordingly, this case is REMANDED for the following action:

1.  Send the appellant a VCAA notification letter that contains all of the required information pertaining to a claim for PTSD based on personal assault.  

2.  The RO should develop the appellant's contentions regarding any reported in-service sexual assault.  Attention is directed to VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14d, Exhibits B.10 and B.11, for sample development letters.  The appellant should be advised that this information is vitally necessary to obtain evidence supportive of the stressful event and that she must be as specific as possible because without such detail, an adequate search for supporting information cannot be conducted.  All alternative sources set forth in paragraph 5.14d should be considered.

3.  Following receipt of any additional information, the RO should review the file, including all associated documents, and prepare a summary of the reported sexual assault-related stressors during active duty for training.  In preparing the summary, the RO must address any credibility questions raised by the record and inconsistencies in the appellant's accounts should be noted.  

4.  After the foregoing development has been completed to the extent possible, the RO must arrange for the appellant to be examined by a VA board-certified psychiatrist, who has not previously seen her to determine whether the diagnostic criteria for PTSD based on personal/sexual assault are satisfied.  Access to the appellant's claims files, Virtual VA file and any VBMS record, as well as a copy of this remand, must be made available to the examiner designated to examine the appellant.  The RO must provide the examiner with a summary of all stressors that have been identified.  The examination report must clearly reflect whether a review of the claims folder, Virtual VA file and any VBMS records was performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

For any diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not that the disorder began during her period of active duty for training.  If posttraumatic stress disorder is diagnosed the examiner must identify the evidence which corroborates the stressor(s) supporting the diagnosis.   The examiner should be asked to comment on the significance, if any, in the diagnostic assessment or evidence that is indicative of any behavioral changes while on active duty for training. 

The report of examination must include a detailed narrative with a complete rationale for the opinions provided. 

5.  After taking any further development deemed appropriate, the RO should readjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


